Exhibit 10.1

SECOND AMENDMENT TO LICENSE AGREEMENT




This Amendment, dated 19th June 2009 (“EFFECTIVE DATE OF AMENDMENT”), is by and
between Adeona Pharmaceuticals (formerly Pipex Pharmaceuticals)  (“LICENSEE”)
and the Regents of the University of Michigan ("MICHIGAN").


WHEREAS, LICENSEE and MICHIGAN entered into a license agreement dated August 3,
2005 and amended on August 26, 2008 (collectively, the "License Agreement"); and


WHEREAS, MICHIGAN and LICENSEE desire to modify certain provisions of the
License Agreement as provided herein.


NOW THEREFORE, MICHIGAN and LICENSEE hereby agree as follows:


1.           Existing Paragraph 1.6  “PATENT RIGHTS” shall be deleted in its
entirety and replaced with the following:


1.6           “PATENT RIGHTS” means MICHIGAN’S legal rights under the patent
laws of the United States or relevant foreign countries for all of the
following:


(a)           the following United States and foreign patents and/or patent
applications, and divisionals, continuations (except continuations-in-part), and
foreign counterparts of the same:

 
U.S. Issued Patent 7,416,741 entitled, “ Copper Lowering Treatment of
Inflammatory and fibrotic diseases (UM 2169);


(b)           United States and foreign patents issued from the applications
listed in subparagraph 1(a) above, including any reissued or reexamined patents
based upon the same.


2.           Existing Paragraph 1.1 “FIELD OF USE” shall be deleted in its
entirety and replaced with the following:


1.1         “FIELD OF USE” means the treatment of Alzheimer’s, Huntington’s, and
Parkinson’s diseases.”


3.           Existing Paragraph 5.2  “DILIGENCE” shall be deleted in its
entirety and replaced with the following:


5.2           As part of the diligence required by Paragraph 5.1, LICENSEE
agrees to reach the following commercialization and research and development
milestones for the LICENSED PRODUCTS and LICENSED PROCESSES (together the
“MILESTONES”) by the following dates:


(a)  
Initiate manufacturing under Good Manufacturing Practices (GMP) of bulk active
pharmaceutical ingredient used in the LICENSED PRODUCTS within one (1) year of
the EFFECTIVE DATE OF AMENDMENT. Provide written proof of manufacture of bulk
active pharmaceutical ingredient to MICHIGAN;

 
 

--------------------------------------------------------------------------------



 
(b)  
File an investigational new drug (IND) application within twelve (12) months of
the EFFECTIVE DATE OF AMENDMENT.



(c)  
Initiate Phase I clinical trial within six months (6) of IND approval;



(d)  
First COMMERCIAL SALE by December 31, 2016.





4.           LICENSEE shall reimburse MICHIGAN for back patent costs of
$37,562.81 as follows:


 
(1)  Within five (5) days of the EFFECTIVE DATE OF AMENDMENT: $10,000;

 
(2)   Within six (6) months of the EFFECTIVE DATE OF AMENDMENT: $10,000;

 
(3)   Within twelve (12) months of EFFECTIVE DATE OF AMENDMENT: $17,562.



6.           Existing Paragraph 3.1(e) shall be deleted in its entirety and
replaced with the following:
 
LICENSEE shall pay to MICHIGAN minimum annual royalties ("Annual Fee").  This
Annual Fee is accrued on June 30 of the years specified below, and is payable
with the semi-annual report for the ROYALTY PERIOD in which the Annual Fee
accrues.  LICENSEE may credit each Annual Fee in full against all royalties
under subparagraphs (b) and (c) above otherwise due MICHIGAN for the prior July
1 through the June 30 on which the Annual Fee accrues.  The Annual Fees are:


(1)           In 2010-2014: $5,000 and


(2)           In 2015 and in each year thereafter during the term of this
Agreement: $50,000.  Should this Agreement terminate or expire other than on a
June 30, the Annual Fee for such portion of a year shall be determined by
multiplying the amount set forth above for the given year by a fraction, the
numerator of which shall be the number of days since the prior June 30 during
which the Agreement is in effect and the denominator of which shall be three
hundred and sixty-five.


7.           Existing Paragraph 13.1 shall be deleted in its entirety and
replaced with the following:


13.1           Any notice, request, report or payment required or permitted to
be given or made under this Agreement by either parity is effective when mailed
if sent by recognized overnight carrier or certified mail, electronic mail
followed by confirmation by regular U.S. mail, or registered mail (return
receipt requested) to the address set forth below or such other address as such
party specifies by written notice given in conformity herewith. Any notice,
request, report or payment not so given is not effective until actually received
by the other party.
 
 

--------------------------------------------------------------------------------



 

  To MICHIGAN: To LICENSEE:         The University of Michigan Adeona
Pharmaceuticals   Office of Technology Transfer 3930 Varsity Drive   1214 S.
University Ave. 2nd Floor Ann Arbor, MI 48108   Ann Arbor, MI 48104-2592        
  Attn: File No. 2169 Attn: Steve H. Kanzer


 
8.           Except as specifically modified and amended above, all other terms
and conditions of the License Agreement remain unchanged and in effect and are
hereby ratified and adopted as though fully set forth herein.


IN WITNESS WHEREOF, the parties have entered into this Amendment to the Amended
Agreement as of the date and year first above-written.

 
LICENSEE
 
THE REGENTS OF THE UNIVERSITY OF MICHIGAN
         
By:
 
By
         
Title:
 
Title
         



 

--------------------------------------------------------------------------------